—Orders, Supreme Court, Bronx County (Lewis R. Friedman, J.), entered on or about February 27, 1992 and April 17, 1992, *218granting plaintiff’s motion for consolidation and denying defendant-appellant’s motion for reargument and renewal, respectively, unanimously affirmed, without costs.
The IAS Court did not abuse its discretion in consolidating these actions for negligent street maintenance and medical malpractice, the malpractice action alleging aggravation of the injury alleged in the negligence action (see, Gomez v New York City Hous. Auth., 161 AD2d 190). The issues of negligence and deviation from proper medical care are not so complex as to be confusing to a jury; thus we perceive no risk of prejudice to the only defendant in the malpractice action who objects to consolidation (compare, C.K.S. Ice Cream Co. v Frusen Gladje Franchise, 172 AD2d 206, 208-209), and no material witnesses will be inconvenienced by a trial in Bronx County, the situs of the accident and the courthouse nearest to where all medical treatment was received. Concur — Sullivan, J. P., Wallach, Kupferman, Kassal and Rubin, JJ.